                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 17, 2018

By Email

Andrew J. Levander, Esq.
Benjamin E. Rosenberg, Esq.
Katherine Wyman, Esq.
Edward Y. Kim, Esq.
Jonathan L. Bodansky, Esq.

       Re:      United States v. Chi Ping Patrick Ho,
                17 Cr. 779 (LAP)

Dear Counsel:

        Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, we write to
provide notice that the Government may call Gardner W. Walkup, Jr., in the above-referenced
case. Specifically, we may call Mr. Walkup at trial to testify regarding standard practices and
procedures in the global petroleum industry with a particular focus on Africa, and specifically,
Chad and Uganda. Mr. Walkup is expected to testify regarding (1) standard practices and
procedures for the allocation of petroleum exploration, development, and production rights or
licenses, and (2) standard practices and procedures for private entities seeking to engage in
“corporate social responsibility,” specifically focused, in part, on making investments and/or
donations intended to benefit the people or area of the country in which the entity is doing, or
seeking to do, business. We make the following disclosures pursuant to Rule 16(a)(1)(G), and we
request expert witness disclosure from you pursuant to Rule 16(b)(1)(C).

         (A)    Qualifications: Mr. Walkup is a Managing Director of Berkeley Research Group,
LLC in Washington, D.C. He has served as an executive with global energy firms and as an
advisor to corporate management and boards, as well as an energy expert for law firms, industry
clients, and regulatory agencies.

        In addition to providing expert testimony and opinion in federal court, Mr. Walkup’s
expert advisory experience includes significant international litigation and arbitration matters
concerning industry practices in mega-project development, offshore operations, and
operating/non-operating party industry best practices. In particular, he has provided expert
opinion on a criminal fraud matter involving the rights to oil field exploration in Africa. Mr.
Walkup started his career at Chevron, where he served as senior reservoir engineer for a
250,000-barrel-a-day oil field in Indonesia led strategic planning and petroleum engineering for a
major offshore Gulf of Mexico development, managed a corporate project to improve economic
valuation methodologies of large capital projects, and developed novel reservoir-characterization
approaches. Mr. Walkup has an M.S. in Petroleum Engineering from Stanford University. Mr.
Walkup’s testimony would be based on his training, education, and experience as described in
 September 17, 2018                                                                          Page 2


his curriculum vitae, a copy of which is enclosed, as well as his review of relevant material, a list
of which is also enclosed.

       (B)     Summary of Expected Testimony:

       I. Standard Practices and Procedures for Obtaining Petroleum Rights in Africa

        If called as a witness, Mr. Walkup would be expected to testify about the standard
practices and procedures for the allocation of petroleum exploration, development, and
production rights and licenses globally, with a specific focus on Africa, and in particular Chad
and Uganda. Mr. Walkup would be expected to testify that there are generally two approaches
followed by governments and the petroleum industry: (1) open or competitive bidding, and (2)
open door or direct negotiation. Mr. Walkup would further be expected to testify that open or
competitive bidding is generally the most common process throughout the world, including in
Africa and involves the host government identifying the petroleum resources it wants explored,
developed, or produced and then publicly marketing those resources to encourage petroleum
companies (who meet specific technical and financial capabilities) to bid on and compete for
licenses to explore, develop, and/or produce those resources. Mr. Walkup is expected to testify
that petroleum companies submit sealed bids in response to the government’s solicitation that
generally contain an offer of an up-front cash payment, a level of work commitment, and an
amount they are willing to pay for the license. He is further expected to testify that companies
only pay the up-front cash component if they successfully win the open or competitive bidding
process. Mr. Walkup is further expected to testify that, by contrast to the open bidding process,
the open door or direct negotiation process involves a petroleum company approaching a country
and requesting a license to explore, develop, and/or produce. This process involves predefined
rules established by the government on who is involved and how to conduct such open door or
direct negotiation. He is further expected to testify that open door or direct negotiation often
occurs when open or competitive bidding fails.

         With respect to Africa, Mr. Walkup is expected to testify that the vast majority of
countries employ open bidding processes, but there are some countries that allow direct
negotiation. With respect to Chad, Mr. Walkup is expected to testify that Chad utilizes both the
open bidding and direct negotiation processes. Mr. Walkup is further expected to testify that the
Ministry of Petroleum and Energy (“MPE”) is responsible for defining the bidding process. Mr.
Walkup is further expected to testify that the open or competitive bidding process is public and
generally follows the process as described above with the MPE identifying and marketing the
resources and companies submitting sealed bids in response. Mr. Walkup is expected to further
testify that when the open door or direct negotiation process is used in Chad, the MPE defines
the contract terms and receives the initial application from the petroleum company seeking the
license. The MPE is then responsible for negotiating with the petroleum company and is the
contract signatory for Chad. Mr. Walkup is further expected to testify that once the MPE and a
petroleum company have finalized a contract, that contract is subject to approval by Chad’s
National Assembly and once approved by the National Assembly the contract is published and
the terms are made public.

        With respect to Uganda, Mr. Walkup is expected to testify that Uganda utilizes both the
open bidding and direct negotiation processes. As it regards the open bidding process, the
Minister of Energy and Mineral Development is responsible for identifying and marketing the
 September 17, 2018                                                                         Page 3


resource. As part of Uganda’s effort to attract bidders, the announcement is published in
Uganda’s national newspaper. Mr. Walkup is further expected to testify that the direct
negotiation process is only allowed in exceptional circumstances, specifically, when no
applications or sealed bids are received in response to the open process, when the resources are
adjacent to an existing resource, or in the promotion of the national interest of Uganda. The
application process for the direct negotiation process is available on the Minister of Energy and
Mineral Development’s website. Once an application is submitted, the Minister of Energy and
Mineral Development consults with a technical division within the Ministry and has 180 days to
grant or reject the application.

       II. Standard Practices and Procedures for Engaging in Corporate Social Responsibility in
           Africa

         Mr. Walkup is expected to testify that petroleum companies often engage in “corporate
social responsibility” or “stakeholder engagement” (hereinafter, “CSR”), especially when
operating in less developed nations, including many countries in Africa. CSR refers to, among
other things, private entities making investments and/or donations with the principal purpose of
benefiting the people of the country. By engaging in CSR, companies achieve many important
goals, including fostering goodwill among members of the public and government officials, and
benefiting the health and wellbeing of the local workforce. For example, investing in a local
clean-water project not only helps to foster goodwill with the community, but also helps to
ensure that local employees of the company remain healthy and well-nourished. CSR also
benefits companies by demonstrating to other stakeholders, including investors and members of
a company’s home country, that the company is focused not only on its bottom-line, but also on
contributing to a sustainable environment, fostering friendly relations between countries, and
making a positive impact on the communities where they operate. Mr. Walkup is expected to
testify that, for these reasons, petroleum companies operating in Africa, including Chad and
Uganda, typically engage in various forms of CSR.

       Mr. Walkup is also expected to testify that standard practices and procedures exist for
companies wishing to engage in CSR. These practices and procedures are well-known
throughout the global petroleum industry, and exist to create a framework for ensuring that CSR
achieves its intended purpose—benefiting the people of the country in which the private entity is
operating. Mr. Walkup would testify that these standard practices and procedures include,
among other things:

       (1) Companies generally do not engage in CSR within a foreign country until they have
           already obtained their contract, license, or permit, or are otherwise engaging in
           ongoing operations in the country.

       (2) Once a company decides to engage in CSR, the company devotes significant
           resources to publicizing its initiative, both in the foreign country and at home, so that
           members of the local community, local government officials, and stakeholders in the
           home country are aware of the company’s charitable efforts.

       (3) In engaging in CSR, companies identify specific projects or organizations to invest in
           or donate money to. For example, a company might provide funding for a specific
           clean-water initiative, or provide funding to build a hospital or a school, or donate
 September 17, 2018                                                                       Page 4


             funds to the Red Cross or Doctors Without Borders. In any case, the funds are
             provided directly to the organization implementing the project.

       (C)     Bases and reasons in support of testimony: The bases and reasons in support of
Mr. Walkup’s testimony are his training and experience in matters of global energy markets and
investment, as well as the relevant material described above.

       Please let us know if you have any questions, or would like to further discuss any of the
matters raised above.


                                                     Very truly yours,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    s/ Daniel C. Richenthal
                                                     Daniel C. Richenthal
                                                     Douglas S. Zolkind
                                                     Catherine E. Ghosh
                                                     Assistant United States Attorneys
                                                     (212) 637-2109/2418/1114

                                                     SANDRA MOSER
                                                     Acting Chief, Fraud Section
                                                     Criminal Division

                                              By:    s/ Paul A. Hayden
                                                     David A. Last
                                                     Paul A. Hayden
                                                     Trial Attorneys
                                                     (202) 616-5651/353-9370

Enclosures
Curriculum Vitae



                                    GARDNER W. WALKUP, JR.
                                 BERKELEY RESEARCH GROUP, LLC
                                   1800 M Street NW, Second floor
                                       Washington, DC 20036

                                          Direct: 202.478.2301
                                           Cell: 650.544.5363
                                         gwalkup@thinkbrg.com


SUMMARY

Gardner W. Walkup, Jr. is a global energy executive, innovative strategist, trusted advisor to corporate
management and boards, and expert for law firms, industry clients, and governmental agencies. Mr. Walkup
is a recognized expert in the valuation and development of oil and gas mega-projects with deep experience
in unconventional resource plays, LNG liquefaction and regasification projects, and deepwater projects. He
has a deep understanding of the energy value-chain, from land acquisition and exploration through
distribution and marketing. He brings a keen understanding of economic, geopolitical, commercial,
operational, and technical risks, as well as experience in over 30 countries representing capital investments
of more than $300 billion.

As a corporate executive (CSO), Mr. Walkup has chaired an Investment Committee directing overall
corporate capital allocation, led the development of a new corporate strategy that drastically narrowed
investment focus and reduced costs including the design and implementation of culture change and
capability building efforts in response to new strategies and major acquisitions.

Mr. Walkup’s expert advisory experience includes global litigation and arbitration matters concerning
industry practices in unconventional field development, LNG gas supply, mega-project development,
offshore and onshore operations, and operating/non-operating party industry best practices.

Mr. Walkup started his career at Chevron, where he was a senior reservoir engineer for a 250,000-barrel-
a-day oil field in Indonesia, led strategic planning and petroleum engineering for a major offshore Gulf of
Mexico development, led corporate efforts to improve economic valuation methodologies of large capital
projects, and developed novel reservoir-characterization approaches.

EDUCATION

       M.S., Petroleum Engineering                Stanford University
       B.S., Chemical Engineering                 University of California, Davis
PRESENT EMPLOYMENT

    Managing Director, Berkeley Research Group, Washington, DC


PREVIOUS POSITIONS

    Bridge Energy Partners, Alexandria, VA
    President, 2013–2014

    The AES Corporation, Arlington, VA
    Senior Vice President, 2010–2013

    IHS CERA, Palo Alto, CA
    Vice President and Global Managing Director of Consulting, 2007–2010

    Strategic Decisions Group, Palo Alto, CA (SDG’s Energy practice was acquired by IHS CERA)
    Principal, 2001–2007

    PricewaterhouseCoopers, Menlo Park, CA
    Principal, 1999–2001

    Applied Decision Analysis, Menlo Park, CA (ADA was acquired by PwC)
    Principal, 1997–1999

    Chevron Corp., New Orleans, LA; Sumatra, Indonesia; La Habra, CA
    Senior Petroleum Engineer, 1984–1997


PROFESSIONAL MEMBERSHIPS

    Society of Petroleum Engineers (SPE)
    American Association of Professional Landmen (AAPL)
    Tau Beta Pi




                                                                                                2
PROFESSIONAL EXPERIENCE

      Corporate Strategy and Leadership
      As a senior vice president at The AES Corporation, a Fortune 200 global power company with
      distribution businesses and generation facilities in over 30 countries, Mr. Walkup led the market
      analysis efforts that led to the development of a new corporate strategy that narrowed investment
      focus to several core markets with clear competitive advantages versus a prior focus on more than
      30 markets. The refocusing yielded a 30 percent reduction in corporate overhead and enabled the
      company to de-leverage its balance sheet and initiate a dividend.

      Portfolio Management
      Mr. Walkup has chaired a Corporate Investment Committee directing corporate capital allocation.
      He established a new capital investment stage-gate decision process and a new portfolio
      management approach to guide long-term capital allocation decisions.

      Post-acquisition Integration and Culture Change
      Mr. Walkup was responsible for creating a single high-performing global consulting team from a
      group of experts from recently acquired advisory firms (Global Insight, CERA, Janes, JS Herold, etc.)
      in his role as global managing director of energy and natural resources consulting at IHS.

      Additionally, as a member of the Executive Leadership Team at AES, Mr. Walkup was deeply
      involved in the design and implementation of culture change and capability-building initiatives
      required to implement a sweeping new corporate strategy.

Selected Dispute Consulting Experience

      “Macondo” Disaster – Provided expert opinion and testimony in U.S. Federal Court on the role of
      non-operating working interest parties in deep-water developments and the likely impacts of
      penalties being imposed on non-operators.

      International Gas Supply Dispute – Provided expert opinion and testimony regarding the causes of
      natural gas shortfalls associated with a long-term natural gas supply agreement in a dispute in the
      International Centre for Settlements of Investment Disputes (“ICSID”) and the Cairo Regional Centre
      for International Commercial Arbitration (“CRCICA”).

      East Africa Exploration – Provided expert opinion and testimony on a dispute regarding exploration
      operations in East Africa in the International Chamber of Commerce International Court of Arbitration
      (“ICC”).

      Middle-East Oil Mega-Project Development – Provided expert opinion regarding the project
      management plans for the development of an onshore oil project that was cancelled by the host
      government.

      Asian Unconventional Play – Provided expert opinion regarding the potential value of an
      unconventional (CBM) gas play in Asia where the host government revoked the development
      license.


                                                                                                         3
Selected Energy and Natural Resource Experience

      Global M&A
          Led the buy-side valuation of one the largest global gold mining companies: short and long-
             term market analysis and the development of mine plans for assets in Africa, South America,
             Australia and North America

      Africa
              Angola: LNG, oil export and multiple deepwater developments
              Cameroon: Exploration, oil field development
              Equatorial Guinea: Offshore gas field development, LNG development
              Nigeria: Multiple deepwater developments, LNG development, gas monetization and flare
               reduction; oil reservoir characterization and management
              South Africa: Market analysis in support of power (coal-fired, wind) business development
              Tanzania: Expert services for dispute between operator and non-operator regarding
               exploration drilling operations and costs
      Asia
              China: Market analysis in support of power generation (coal, hydro, wind) investments;
               Deepwater exploration and development; expert services for unconventional E&P dispute
              India: Market analysis in support of power (coal, wind, solar) and LNG investments
              Indonesia: Reservoir management (primary and EOR); Deepwater field development, LNG
               development, mature field revitalization, geothermal exploration and development
              Iraq (KRG): Expert services for dispute regarding oil field development
              Jordan: Market analysis for power generation (gas, wind) investments
              Kazakhstan: Sour gas field development (reservoir management and project development),
               Electricity market analysis.
              Malaysia: Gas field development, LNG development
              Philippines: Market analysis for power generation (coal), Geothermal development
              Russia: Onshore gas field development
              Saudi Arabia: Onshore oil field development; reservoir characterization
              Turkey: Market analysis for power (hydro, gas, coal) business development

      Australia/Oceania
          Australia: LNG project development (Northwest Shelf and Queensland), CBM reservoir
             development (Queensland)
          New Zealand: Geothermal development
          Papua New Guinea: Exploration and reservoir characterization
      Europe
          France: Market analysis for power generation (solar) investments
          Norway: Offshore field developments; Reservoir characterization and management
          Poland: Market analysis for power generation (wind) investments
          UK: Market analysis for power (natural gas, wind) investments, Offshore field developments,
             Onshore unconventional gas (CBM) development




                                                                                                      4
      North America
          Canada: Reservoir characterization and management (primary & EOR); Shale gas field
             developments (British Columbia, Alberta); oil sands field developments, onshore gas field
             developments (Alberta), offshore gas field development (Nova Scotia), pipeline
             developments
          Central America and the Caribbean: Market analysis for power generation (hydro, natural
             gas) & distribution investments
          Mexico: Market analysis for power generation (gas, wind) investments, geothermal
             development
          United States: Buy-side transaction support and valuation, reservoir characterization and
             management (primary & EOR); unconventional gas (shale, CBM, tight) field developments
             (Barnett; Marcellus, Utica, Upper Devonian & Piceance); shale/tight oil field developments
             (Bakken & Monterey); multiple deepwater Gulf of Mexico field developments; multiple EOR
             field developments; Arctic field developments; Market analysis and integrated generation
             resource planning (PJM, MISO, ERCOT, California); geothermal development (California)
      South America
          Argentina: Market analysis for power generation (coal, natural gas) and LNG investments
          Brazil: Market analysis for power generation (natural gas, hydro, wind) investments, Multiple
             deepwater field developments
          Chile: Market analysis for power generation (coal, natural gas, hydro) and LNG investments
          Colombia: Market analysis for power generation (natural gas, hydro) and LNG investments
          Venezuela: Heavy oil field development

SELECTED PUBLICATIONS AND PRESENTATIONS

     “Oil and Gas Industry Moving Forward”, Oil & Gas Monitor, December 2015
     “Hooking Up: Emerging Collaboration Trends in Oil and Gas”, Oil & Gas Monitor, May 2015
     “Regulated Utilities Investing in Natural Gas Reserves and Production: Recommendations on How to
      Avoid the Risks and Capture the Prize” BRG White Paper, April 2015
     “Play to Win: Management Lessons From Silicon Valley Applied to the Unconventional Hydrocarbon
      Revolution”, BRG White Paper, April 2015
     “Oil Prices: How Did We Get Here and Where Are We Going”, Oil & Gas Monitor, Jan 2015
     “The Unconventional Revolution”, Oil & Gas Monitor, Sept 2015
     “The Role of Natural Gas for Central American Power Sector,” presentation at LNG and Natural Gas in
      Central America, Institute of the Americas, Panama City, September 2012
     “Global Reach,” Platts Global Power Markets Conference, Las Vegas, April 2011
     “Growing Unconventional Gas Outside of North America: Keys to Success,” presentation at CERAWeek,
      Houston, 2010
     “CSG Outside of Queensland”, Presentation to QUPEX, Brisbane, Apr 2009
     “Stage-Gate Project Management Process in the Oil and Gas Industry,” Journal of Petroleum Technology,
      December 2006
     “The Good, the Bad, and the Ugly of the Stage-Gate Project Management Process in the Oil and Gas
      Industry” (with Bob Ligon), SPE 102926 2006 Annual Technical Conference
     “Choosing an International Strategy,” Oil and Gas Investor, Hart Energy Publishing, January 2006

                                                                                                         5
     “Realizing the Potential of Real Options Valuation – Keys to Successful Implementation,” Proceedings
      of Real Options Valuation Conference, IQPC, September 2003
     “ROV from A to Z,” Proceedings of Real Options Conference, IQPC, October 2001
     “Case Studies of a Real Option Approach to Asset Valuation in the Petroleum Industry,” SPE 52952
      Proceedings of Hydrocarbon Economics and Evaluation Symposium, March 1999
     “Discovering Real Options in Oil Field Exploration and Development” (with J. Claeys), SPE 52956
      Proceedings of Hydrocarbon Economics and Evaluation Symposium, March 1999
     “Screening a Reservoir for Horizontal Well Application: A Case Study of the Minas Field” Proceedings
      of the International Symposium on Horizontal Well Technology, 1994
     “Analysis of Pressure Transient Tests for Composite Naturally Fractured Reservoirs” (with J. Kikani),
      SPE Formation Evaluation Journal, June 1991
     “Improving Polymer Injectivity at West Coyote Field” (with P.J. Shuler et al.), SPE Reservoir
      Engineering, August 1987
     “Application of the Parallel Resistance Concept to Well Test Analysis of Multilayered Reservoirs” (with
      M.J. Mavor), SPE 15117 Proceedings of the Annual California Regional Meetings, April 1986
     Characterization of Tracer Retention Processes and Their Effect on Tracer Transport in Fractured
      Geothermal Reservoirs” (with R. Horne), SPE 13610 March 1985
     “Forecasting Thermal Breakthrough of Reinjected Water Using a Dispersion-Retention Model for Tracer
      Test Interpretation” (with R. Horne), Proceedings International Symposium on Geothermal Energy,
      Geothermal Resource Council, August 1985

SELECTED TECHNICAL AND PROFESSIONAL CONTRIBUTIONS

     2009 SPE Forum Series: Frontiers of Technology – “Offshore EOR: It’s About Time,” October 26–31,
      2009, La Romana, Dominican Republic
          o Organizing Committee and Session co-chair
     2007 SPE Annual Technical Conference and Exhibition, November 11–14, 2007, Anaheim, CA
          o Program Committee member and Management Section Committee member
     2006 SPE Annual Technical Conference and Exhibition, September 24–27, 2006, San Antonio, TX
          o Program Committee member and Management Section chairperson
     2003 SPE Annual Technical Conference and Exhibition, October 5–8, 2003, Denver, CO
          o Program Committee member and Management Section Committee member
     2003 SPE ATW (Advanced Technical Workshop) – “The Theory and Art of Asset Valuation: Building a
      Case for Change,” September 14–17, 2003
          o Technical Committee member and Session chair
     2002 SPE Annual Technical Conference and Exhibition
          o Program Committee member, Education and Professionalism Section Committee member,
             Session co-chair “Distance Learning and Processes for Technology Transfer”
     2002 SPE Forum Series: Decision-Driven Asset Development and Management, July 14–19, 2002, Park
      City, UT
          o Steering Committee and Session chair




                                                                                                           6
G. Walkup – Materials Relied Upon

   •   General – Licensing Processes
           o Torado, S.: “Countries’ Experience with the Allocation of Petroleum Exploration and
                Production Rights: Strategies and Design Issues”, World Bank Working Paper, June 2009.
   •   Africa – Licensing Processes
           o http://www.mmaks.co.ug/articles/2017/07/31/state-oil-and-gas-uganda-2017
           o https://ugandaradionetwork.com/s/govt-statement-on-kingfisher-production-license/
           o https://af.reuters.com/article/investingNews/idAFJOE89O00P20121025
           o Conducting%20Oil%20&%20Gas%20Activities%20-%20Uganda.PDF
           o https://www.reuters.com/article/us-uganda-oil/uganda-signs-oil-exploration-deal-with-
                australias-armour-energy-idUSKCN1BP1JW
           o http://www.centurionlawfirm.com/wp-
                content/uploads/2015/10/GabonEnergyReport double.pdf
           o http://www.developingmarkets.com/sites/default/files/Gabon-upstream.pdf
           o https://iclg.com/practice-areas/oil-and-gas-laws-and-regulations/gabon
           o http://www.nortonrosefulbright.com/knowledge/publications/106039/oil-gas-in-gabon
           o https://eiti.org/republic-of-congo
           o https://www.ashurst.com/en/news-and-insights/legal-updates/2016-licensing-round-in-
                the-republic-of-the-congo-the-clock-is-ticking-for-the-new-petroleum-code/
           o https://www.energy-pedia.com/news/congo-brazzaville/anglo-african-oil-gas-awarded-
                new-licence-covering-the-tilapia-oil-field-173014
           o http://www.centurionlawfirm.com/wp-
                content/uploads/2018/05/Centurion AEF Congo Brazzaville Final.Web .pdf
           o http://www.petroenergy-ep.com/ABOUT%20US.htm
           o http://www.mop.gov.sd/page/map
           o https://www.connaissancedesenergies.org/sites/default/files/pdf-pt-vue/sudan.pdf
           o http://sudanbidround.com/Pre-Qualification%20Form.pdf
           o http://sudanbidround.com/page.php?mainId=4&subId=4http://www.equatorialoil.com
                /PDFs%20for%20download/2014%20APPLICATION%20PROCEDURES Final%20Nov14.pd
                f
           o http://www.equatorialoil.com/Petroleum legislation.html
           o http://www.equatorialoil.com/Petroleum Exploration history.html
           o https://www.ogj.com/articles/print/volume-115/issue-10c/regular-features/ogj-
                newsletter.html
           o http://egronda2016.com/wp-
                content/uploads/2016/09/EGRonda2016 Application Brochure 07.09.2016 REV.pdf
           o http://www.tunisiaoilandgas.com/summit-2014/togs-2014-presentations/keynote-
                session-10/?upf=dl&id=2353
           o http://www.nortonrosefulbright.com/knowledge/publications/103912/ten-things-to-
                know-about-oil-and-gas-in-tunisia
           o https://resourcegovernance.org/blog/five-ways-tunisia%E2%80%99s-new-mining-and-
                energy-minister-can-maintain-positive-momentum
           o https://www.irishexaminer.com/business/circle-oil-assets-sold-off-441241.html
           o https://www.energy-pedia.com/news/tunisia/new-157345
        o  https://www.euro-petrole.com/dno-agreement-for-license-in-tunisia-n-i-5665
        o  “National Oil and Gas Policy for Uganda”, Ministry of Energy and Mineral Development,
           2008
       o https://www.energy-pedia.com/news/chad/new-151785
•   CRS – General
       o Thomson, I. and Boutilier, R.G. 2011. Social license to operate. In SME Mining Engineering
            Handbook, ed. Darling, P., 1779–1796. Colorado, US: Society for Mining, Metallurgy and
            Exploration.
        o   Meehan, Nathan. “Social License To Operate”, Society of Petroleum Engineers,
        o   Laking, Steve; McNicoll, Ingeorg. Social License to Operate, Society of Petroleum
            Engineers
       o Steve Gunderson, former President and CEO of the Council of
            Foundations http://www.brensimon.com/difference-between-charity-and-
            philanthropy/
•   CSR - Chad
       o CHAD/CAMEROON DEVELOPMENT PROJECT PROJECT UPDATE NO. 32 MID-YEAR
            REPORT 2012, prepared by Esso Exploration and Production Chad Inc.
        o  https://corporate.exxonmobil.com/en/company/worldwide-
           operations/locations/chad/community/community-engagement
       o https://cdn.exxonmobil.com/~/media/global/files/chad-
           cameroon/community investment panel.pdf
       o https://cdn.exxonmobil.com/~/media/global/files/chad-cameroon/eepci lumap 2014-
           annual-individual-report.pdf
       o https://cdn.exxonmobil.com/~/media/global/files/chad-cameroon/28 allchapters.pdf
       o https://cdn.exxonmobil.com/~/media/global/files/chad-
           cameroon/chad cameroon project update 37 ye2016 rpt english.pdf
       o https://cdn.exxonmobil.com/~/media/global/files/chad-
           cameroon/supplier development panel.pdf
       o https://cdn.exxonmobil.com/~/media/global/files/chad-
           cameroon/workforce development panel.pdf
       o http://www.glencore.com/dam:jcr/61aaaf30-3d39-4c2d-a642-0ed8f908b58b/2016-
           Glencore-Sustainabilty-Report.pdf
       o http://www.glencore.com/dam/jcr:2a82f1df-32c6-461e-b200-
           b021d7eac3c6/2017 highlights interactive en.pdf
       o https://www.bloomberg.com/news/articles/2014-04-14/glencore-xstrata-agrees-to-
           buy-caracal-energy
       o https://www.ogj.com/articles/2013/06/glencore-to-develop-chads-badila--mangara-oil-
           fields.html
       o http://www.glencore.com/ask-glencore/Chad
       o https://www.cnpc.com.cn/en/Chad/country index.shtml
•   CSR – Uganda
       o https://www.tullowoil.com/Media/docs/default-source/3 investors/2013-tullow-
           uganda-country-report.pdf?sfvrsn=4
o   https://www.tullowoil.com/operations/east-africa/uganda
o   http://ug.total.com/en/total-uganda/better-energy-projects-uganda/total-scholarships-
    counter-challenge-finding-enough-skilled-talent-new-oil-sector
o   http://ug.total.com/en/awango-improving-access-renewable-energy-low-income-
    communities-uganda
o    http://ug.total.com/en/education-programme-develop-local-capacity-and-talent-oil-
    sector
